EXHIBIT 10.1

ANY SHARES ACQUIRED UPON CONVERSION OF THIS NOTE OR ANY PORTION THEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (THE “ACT”) OR ANY
STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, OR OTHERWISE TRANSFERRED IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS,
OR (B) AN OPINION OF COUNSEL ACCETABLE TO COUNSEL FOR THE ISSUER THAT SUCH
REGISTRATION IS NOT REQUIRED AND THAT THE PROPOSED TRANSFER MAY BE MADE WITHOUT
VIOLATION OF THE ACT AND ANY APPLICABLE STATE SECURITIES LAW.

No. MMAX-[____]

$ ______________

 Date:  _________________




MMAX MEDIA, INC.
(a Nevada corporation)

7% CONVERTIBLE PROMISSORY NOTE
Due On or Before ___________________, 20____

MMAX MEDIA, INC., a Nevada corporation (the “Company”), for value received and
intending to be legally bound, hereby promises to pay to the order of
___________________________ (“Holder”), the principal amount of
_______________________ ($_________) Dollars (the “Principal Amount”) on or
before  _____________________, 20____ (the “Maturity Date”), together with
interest thereon at the rate of 7% per annum (the “Interest”), as set forth
herein (the “Note”).

1.

Convertible Note:  By accepting this Note, the Holder hereby acknowledges that
this Note has not been registered under the Securities Act of 1933, as amended,
or any state securities laws and Holder represents for himself and his legal
representative that he is acquiring this Note and will acquire any shares issued
upon conversion hereof, for his own account, for investment purposes only and
not with a view to, or for sale in connection with, any distribution of such
securities and Holder agrees to reaffirm, in writing, this investment
representation at the time of exercise of the conversion right set forth herein.

2.

Principal and Interest Payment:  The Company shall pay (or cause to be paid)
interest to the Holder on the aggregate unconverted and then outstanding
principal amount of this Note at the rate of 7% per annum, payable annually
on_____________, beginning on the first such date after the date hereof and on
the Maturity Date (each such date, an “Interest Payment Date”) (if any Interest
Payment Date is not a business day, then the applicable payment shall be due on
the next succeeding business day), in cash.

3.

Unsecured Obligation:  The obligations of the Company under this Note are
unsecured.

4.

Conversion of Note:  This Note may be converted into shares of Common Stock of
the Company (the “Common Stock”), at any time, at the option of the Holder as
follows:





Page 1 of 6




--------------------------------------------------------------------------------



(a)

Conversion:  Subject to and upon compliance with the provision of this
Section 4, at the option of the Holder, at any time on or before the Maturity
Date the unpaid principal and interest balance of the Note may be converted in
whole or in part, into fully-paid and non-assessable shares of Common Stock, par
value $0.001 per share, of the Company (the “Shares”) at variable conversion
rate equal to $0.0050 per share, except as otherwise adjusted below (the
“Conversion Price”). The conversion date shall be the date that such Notice of
Conversion is deemed delivered hereunder. Upon conversion of the entire
principal balance, the principal represented thereby shall be canceled. Such
conversion shall be effectuated by the Holder submitting to the Company a notice
of conversion attached hereto as Exhibit “1” (the “Conversion Notice”). The
Conversion Notice shall state the dollar amount thereof to be so converted and
shall include or be accompanied by representations as to the Holder’s investment
intent substantially similar to those contained in this Note. Shares issuable
upon conversion of the Note shall be issued in the name of the Holder and shall
be transferrable only in accordance with all of the terms and restrictions
contained herein.

(b)

Fractional Shares:   No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of this Note. As to any fraction of a
share which the Holder would otherwise be entitled to purchase upon such
conversion, the Company shall at its election, either pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Conversion Price or round up to the next whole share.

(c)

Holder’s Conversion Limitations:  The Company shall not effect any conversion of
this Note, and Holder shall not have the right to convert any portion of this
Note, to the extent that after giving effect to the conversion set forth on the
applicable Notice of Conversion, the Holder (together with the Holder’s
Affiliates, and any persons acting as a group together with the Holder or any of
the Holder’s Affiliates) would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below). For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by the Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
conversion of this Note with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which are issuable upon
(i) conversion of the remaining, unconverted principal amount of this Note
beneficially owned by the Holder or any of its Affiliates and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 4(c), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations promulgated thereunder. To the extent that
the limitation contained in this Section 4(c) applies, the determination of
whether this Note is convertible (in relation to other securities owned by the
Holder together with any Affiliates) and of which principal amount of this Note
is convertible shall be in the sole discretion of the Holder, and the submission
of a Notice of Conversion shall be deemed to be the Holder’s determination of
whether this Note may be converted (in relation to other securities owned by the
Holder together with any affiliates) and which principal amount of this Note is
convertible, in each case subject to the Beneficial Ownership Limitation. To
ensure compliance with this restriction, the Holder will be deemed to represent
to the Company each time it delivers a Notice of Conversion that such Notice of
Conversion has not violated the restrictions set forth in this paragraph and the





Page 2 of 6




--------------------------------------------------------------------------------

Company shall have no obligation to verify or confirm the accuracy of such above
shall be determined in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder. For purposes of this Section 4(c),
in determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as stated in the most
recent of the following: (i) the Company’s most recent periodic or annual report
filed with the Commission, as the case may be, (ii) a more recent public
announcement by the Company, or (iii) a more recent written notice by the
Company or the Company’s transfer agent setting forth the number of shares of
Common Stock outstanding. Upon the written request of Holder, the Company shall
within two trading days confirm orally and in writing to the Holder the number
of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Note, by
the Holder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Holder. The Holder, upon
not less than 61 days’ prior notice to the Company, may increase or decrease the
Beneficial Ownership Limitation provisions of this Section 4(c). Any such
increase or decrease will not be effective until the 61st day after such notice
is delivered to the Company. The Beneficial Ownership Limitation provisions of
this paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 4(c) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation contained herein or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Note. For purposes of this Section “Affiliate” means any person that,
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a person, as such terms are used
in and construed under Rule 405 under the Securities Act of 1933, as amended
(the “Act”).

(d)

Subdivision or Combination:  Whenever the Company shall subdivide or combine the
outstanding shares of Common Stock issuable upon conversion of this Note, the
Conversion Price in effect immediately prior to such subdivision or combination
shall be proportionately decreased in the case of subdivision or increased in
the case of combination effective at the time of such subdivision or
combination.

(e)

Reclassification or Change:  Whenever any reclassification or change of the
outstanding shares of Common Stock shall occur (other than a change in par
value, or from par value to no par, or from no par to par value, or as a result
of a subdivision or combination), effective provision shall be made whereby the
Holder shall have the right, at any time thereafter, to receive upon conversion
of the Note the kind of stock, other securities or property receivable upon such
reclassification by a holder of the number of share of Common Stock issuable
upon conversion of this Note immediately prior to such reclassification.
Thereafter, the rights of the parties hereto with respect to the adjustments of
the amount of securities or other property obtainable upon conversion of this
Note shall be appropriately continued and preserved, so as to afford as nearly
as may be possible protection of the nature afforded by this subparagraph (e).





Page 3 of 6




--------------------------------------------------------------------------------



(f)

Merger:  If, prior to repayment of the obligations relevant hereto, or prior to
conversion of this Note into equity in the Company, the Company shall be
consolidated or merged with another company, or substantially all of its assets
shall be sold to another company in exchange for stock wit the view to
distributing such stock to its shareholders, each share of stock into which this
Note is convertible shall be replaced for the purposes hereof by a pro rata
amount of the securities or property issuable or distributable, based upon
percentage of the Company’s common stock which a Holder would have owned had
there been a conversion herein after consummation of such merger, consolidation
or sale and adequate provision to that effect shall be made at the time thereof.
The Company will provide the Holder at least thirty (30) days prior written
notice of any event described in this subsection (f).

5.

Reservation of Common Shares:  The Company shall take or has taken all steps
necessary to reserve a number of its authorized but unissued Common Stock
sufficient for issuance upon conversion of this Note pursuant to the provisions
included hereinabove.

6.

Securities Laws and Restrictions:  This Note and the Common shares issuable upon
conversion have not been registered for sale under the Act, and neither this
Note nor those shares nor any interest in this Note nor those shares may be
sold, offered for sale, pledged or otherwise disposed of without compliance with
applicable securities laws, including, without limitation, an effective
registration statement relating thereto or delivery of an opinion of counsel
acceptable to the Company that such registration is not required under the Act.
Holder has reviewed the Company’s periodic and annual reports as filed with the
Securities and Exchange Commission (the “SEC Reports”) and has based its
investment decision solely on the information contained in the SEC Reports.
 Holder represents and warrants that it is an “accredited investor” as defined
under the Act.

7.

Redemption/Prepayment of Note:  This Note is subject to redemption at the option
of the Company upon thirty (30) days prior written notice (subject to the
Holder’s prior exercise of its right of conversion as set forth above), as a
whole at any time, or in part from time to time, upon payment by the Company of
100% of the unpaid principal amount or such portion thereof so redeemed, plus
accrued interest thereon through the date of redemption.

8.

Events of Default:  If any of the following conditions or events (“Events of
Default”) shall occur and shall be continuing:

(i)

if the Company shall default in the payment of principal and/or interest
accruing herein when the same becomes due and payable, whether at maturity or by
declaration of acceleration or otherwise, and shall fail to cure such default
within fifteen days after written notice thereof from the Holder to the Company,
if the Company fails to tender any payment due hereunder when the same becomes
due; and shall fail to cure such default within fifteen days after written
notice thereof from the Holder to the Company; or

(ii)

if the Company shall materially default in the performance of or compliance with
any material term contained herein and such default shall not have been remedied
within fifteen days after written notice thereof from the Holder to the Company;
or





Page 4 of 6




--------------------------------------------------------------------------------



(iii)

if the Company shall make an assignment for the benefit of creditors, or shall
admit in writing its inability to pay its debts as they become due, or a
voluntary petition for reorganization under Title 11 of the Unites States Code
(“Title 11”) shall be filed by the Company or an order shall be entered granting
relief to the Company under Title 11 or a petition shall be filed by the Company
in bankruptcy, or the Company shall be adjudicated a bankrupt or insolvent, or
shall file any petition or answer seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statue, law or regulation, or shall file any
answer admitting or not contesting the material allegations of a petition filed
against the Company any such proceeding, or shall seek or consent to or
acquiesce in the appointment of any trustee, receiver or liquidator of the
Company or of all or any substantial part of the properties of the Company or if
the Company or its directors or majority shareholders shall take any action
looking to the dissolution or liquidation of the Company; or

(iv)

if within 120 days after the commencement of an action against the Company
seeking a reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statue, law or
regulation, such action shall not have been dismissed or nullified or all orders
or proceedings thereunder affecting the operations or the business of the
Company stayed, or if the stay of any such order or proceeding shall thereafter
be set aside, or if, within 120 days after the appointment without the consent
or acquiescence of the Company of any trustee, receiver or liquidator of the
Company or of all or any substantial part of the properties of the Company such
appointment shall not have been vacated;

then, and in any such event, the Holder may at any time (unless such Event of
Default shall theretofore have been remedied) at its option, by written notice
to the Company, declare the Note to be due and payable, whereupon the Note shall
forthwith mature and become due and payable, together with interest accrued
thereon, and thereafter interest shall be due, at the rate per annum hereinabove
provided, on the entire principal balance until the same is fully paid, and on
any overdue interest (but only to the extent permitted by law), without
presentment, demand, protest or notice, all of which are hereby waived, subject
however, to the other terms, including those relating to subordination, of this
Note. No course of dealing and no delay on the part of Holder in exercising any
right shall operate as a waiver thereof or otherwise prejudice such Holder’s
rights, powers or remedies. No right, power or remedy conferred by this Note
upon Holder shall be exclusive of any other right, power or remedy referred to
herein or now or hereafter available at law, in equity, by statute or otherwise.

9.

Notice:  All notices required or permitted to be given under this Note,
including, without limitation, any Notice of Conversion, shall be in writing
(delivered by hand or sent certified or registered mail, return receipt
requested, or by nationally recognized overnight courier service) addressed to
the respective party at the address indicated on the signature page of this
Note. Any notice or other communication or deliveries hereunder shall be deemed
given and effective on the earliest of (i) the second business day following the
date of mailing, if sent by nationally recognized overnight courier service or
(ii) upon actual receipt by the party to whom such notice is required to be
given.





Page 5 of 6




--------------------------------------------------------------------------------



10.

Governing Law and Jurisdiction:  The Note shall be governed by the laws of the
State of Florida. This Note and all issues arising out of this Note will be
governed by and construed solely and exclusively under and pursuant to the laws
of the State of Florida. Each of the parties hereto expressly and irrevocably
agrees that any legal suit, action or proceeding arising out of or relating to
this Agreement will be instituted exclusively in Broward County, Florida.

11.

Severability:  If any provision, paragraph or subparagraph of this Note is
adjudged by any court to be void or unenforceable in whole or in part, this
adjudication shall not affect the validity of the remainder of the Note,
including any other provision, paragraph or subparagraph. Each provision,
paragraph or subparagraph of this Note is separable from every other provision,
paragraph and subparagraph and constitutes a separate and distinct covenant.

12.

Amendment:  This Note may only be amended in writing, duly endorsed by the
parties hereto.

13.

Heading:  The headings in this Note are solely for convenience of reference and
shall not affect its interpretation.

 

MMAX MEDIA, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

Edward Cespedes, President

 

Address:

511 N.E. 3rd Avenue, Suite 100

 

 

Fort Lauderdale, FL 33301

 

 

 

 

HOLDER:

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

















Page 6 of 6




--------------------------------------------------------------------------------

Exhibit 1

CONVERSION NOTICE




TO:

MMAX MEDIA, INC.




The Holder listed below hereby irrevocably exercises his/her/its right to
convert ($__________) of this Note into __________________ shares of Common
Stock of MMAX MEDIA, INC. at the Conversion Price of ___________________ per
share in accordance with the terms of this Note, and directs that the Common
Stock issuable and deliverable upon such conversion be recorded on the books of
MMAX MEDIA, Inc. in the name of, and delivered to, the Holder.




The Holder hereby acknowledges that the shares of Common Stock (i) have not been
and will not be at the time of requisition by the undersigned registered under
the Securities Act of 1933, as amended, or under any state securities laws, and
hereby represents and warrants to the Company that he/she/it is acquiring the
Common Stock for his/her/its own account, for investment, and not with a view
to, or for sale in connection with, any distribution of such Common Stock; and
(ii) are transferable on in accordance with all the terms and restrictions
contained in the Note.




Dated: _____________, 20 _____




____________________________

______________________________________

Witness

Signature of Holder




______________________________________

Printed Name of Holder




______________________________________

EIN or SSN




______________________________________

Address




______________________________________

City, State, Zip




______________________________________

Telephone




______________________________________

Email















